Citation Nr: 0905048	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  04-14 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for diabetes 
mellitus as a result of exposure to herbicides.

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a 
respiratory condition, to include bronchitis and pneumonia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to April 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2003 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which confirmed a 
previous denial of service connection for diabetes mellitus 
and denied reopening of service connection for respiratory 
condition, to include bronchitis and pneumonia.  

The Board notes that in the December 2003 rating decision, 
the RO appears to have denied the claim seeking service 
connection for diabetes mellitus on the merits.  The Board 
has a legal duty to consider the new and material evidence 
issue regardless of the RO's actions.  Barnett v. Brown, 
8 Vet. App. 1 (1995), aff'd at 83 Fed.3d 1380 (Fed. Cir. 
1996).  Thus, the Board must first review the RO 
determination that new and material evidence has been 
submitted to reopen the previously denied claim.  

When the case was last before the Board in June 2007, it was 
remanded for additional development.  Additionally noted in 
the June 2007 remand, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Haas v. 
Nicholson that reversed a Board decision which denied service 
connection for disabilities claimed as a result of exposure 
to herbicides.  VA disagreed with the Court's decision in 
Haas and appealed to the United States Court of Appeals for 
the Federal Circuit (Federal Circuit).  To avoid burdens on 
the adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, on 
September 21, 2006, the Secretary of Veterans Affairs imposed 
a stay at the Board on the adjudication of claims affected by 
Haas.  In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the 
Federal Circuit overturned the decision of the Court.  
Although the stay was in effect when the case was last before 
the Board, the stay has been lifted and the Board may proceed 
with the claim involving herbicide exposure on the merits.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for 
diabetes mellitus was denied in an unappealed December 2002 
rating decision; the evidence received since the December 
2002 decision includes evidence that is neither cumulative 
nor redundant of the evidence previously of record, relates 
to an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.  

2.  The preponderance of the competent, credible evidence 
indicates that the Veteran served in the inland waters of 
Vietnam and was therefore exposed to herbicides during active 
service.

3.  The Veteran has a current diagnosis of diabetes mellitus.

4.  Reopening of the claim for entitlement to service 
connection for a respiratory condition, to include bronchitis 
and pneumonia, was denied in an unappealed December 2002 
rating decision; the evidence received since the December 
2002 decision includes evidence that is either cumulative or 
redundant of the evidence previously of record, or is 
insufficient to establish a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for diabetes 
mellitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

2.  Diabetes mellitus was incurred in active service.  
38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).  

3.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a 
respiratory condition, to include bronchitis and pneumonia.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, with respect to the claim to reopen service 
connection for a respiratory condition, to include bronchitis 
and pneumonia, in letters dated in July 2007 and March 2008, 
the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate his claim 
to reopen, as well as what information and evidence must be 
submitted by the Veteran, and what information and evidence 
will be obtained by VA.  These letters also informed the 
Veteran of the reasons for the prior denial and the type of 
evidence needed to reopen the claim.  See Kent v. Nicholson, 
20 Vet. App. 1, 9-10 (2006).  Furthermore, the March 2008 
letter advised the Veteran of the evidence needed to 
establish a disability rating and effective date.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service medical 
records, a lay statement, the veteran's own statements, and 
the Report of Ship's History of the USS Cleveland from 1967 
and 1968.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process by submitting medical and 
lay evidence to support his claims.  Thus, he was provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the Veteran.  See Sanders, 487 F.3d 881.  Therefore, any such 
error is harmless and does not prohibit consideration of the 
claim to reopen on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.  Claims to Reopen

Generally, a claim which has been denied in a final RO 
decision or a final Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Historically, the Board notes that service connection for 
diabetes mellitus was denied in a December 2002 rating 
decision.  The December 2002 rating decision also denied 
reopening of the claim of entitlement to service connection 
for bronchitis and pneumonia (claimed as respiratory 
problems) based upon the finding that new and material 
evidence had not been presented.  The Veteran did not appeal 
this decision.  Therefore, it became final.  38 C.F.R. 
§ 20.1103.

Thereafter, in April 2003, the Veteran filed a request to 
reopen his claims for service connection for diabetes 
mellitus and a respiratory condition, to include bronchitis 
and pneumonia.  In a December 2003 rating decision, the RO 
notified the Veteran that the previous denial of service 
connection for diabetes mellitus was confirmed and continued 
and that new and material evidence had not been submitted to 
reopen the claim of entitlement to service connection for a 
respiratory condition, to include bronchitis and pneumonia.  

The evidence of record at the time of the December 2002 
rating decision denying service connection for diabetes 
mellitus and denying reopening of the claim for entitlement 
to service connection for a respiratory condition included 
the Veteran's service treatment records, VA treatment records 
from 2002 showing a history of asthma, a current diagnosis of 
diabetes mellitus, smoker's cough and dyspnea associated with 
chronic obstructive pulmonary disorder (COPD), and a service 
department response indicating an inability to confirm 
whether the Veteran had in-country service in Vietnam.  
Service connection for diabetes mellitus was denied because 
diabetes mellitus was not shown in service or within one year 
of discharge therefrom, and because nothing in the record 
confirmed in-service exposure to herbicides.  Reopening of 
the claim of entitlement to service connection for a 
respiratory condition, to include bronchitis and pneumonia, 
was denied because new and material evidence had not been 
submitted since the prior denial.  Nothing in the record 
showed that the Veteran had a current lung disorder which was 
etiologically related to active service.  

The subsequently received evidence includes the Veteran's 
statement that he has diagnoses of emphysema and chronic 
bronchitis, as well as a statement in which he indicated that 
his VA physician had opined that it is more likely than not 
that his left lung is scarred as a result of constant 
bronchitis and pneumonia since boot camp in 1966.  
Additionally, private medical records note treatment for 
diabetes mellitus, COPD, and chronic smoking.   

The subsequently received evidence also contains an April 
2004 statement from S.S., who claims to have been the 
Veteran's shipmate aboard the USS Cleveland LPD-7.  The 
statement indicates that between October 1967 and May 1968 
the Cleveland was deployed off the shore of Vietnam.  S.S. 
indicated that he witnessed the Veteran transporting marines 
and equipment aboard the LCM-8 assault craft, which belonged 
to the USS Cleveland.  The Veteran operated as the bow hook 
aboard the craft as they maneuvered the Cua Viet River on the 
17th parallel, between Dong Ha and Hue.  Moreover, the 
Veteran's representative submitted reports of the Ship's 
History for the USS Cleveland (LPD-7) during 1967 and 1968, 
which indicate that the ship was anchored in the Da Nang 
harbor, and also loaded cargo at ramps in the river mouths in 
Vietnam during that time.

With respect to the issue of whether new and material 
evidence has been received to reopen a claim for entitlement 
to service connection for diabetes mellitus as a result of 
herbicide exposure, this evidence is neither cumulative nor 
redundant of the evidence previously of record.  Furthermore, 
it relates to an unestablished fact necessary to substantiate 
the claim, namely that the Veteran served in the inland 
waters of Vietnam and was therefore exposed to herbicides.  
Moreover, it raises a reasonable possibility of 
substantiating the claim.  Accordingly, reopening of this 
claim is in order.  

With respect to the issue of whether new and material 
evidence has been received to reopen a claim for entitlement 
to service connection for a respiratory condition, to include 
bronchitis and pneumonia, the newly received evidence is 
either cumulative or redundant of the evidence previously of 
record, and it does not raise a reasonable possibility of 
substantiating the claim.  The claim was previously denied 
because new and material evidence had not been submitted on 
the issue of whether the Veteran had a current lung disorder 
which was etiologically related to active service.  Nothing 
in the newly submitted evidence even contains a diagnosis of 
bronchitis or pneumonia, nor does any medical evidence 
contain a nexus opinion linking any current respiratory 
disability to service.  Importantly, the medical evidence 
shows only that the Veteran has smoking related respiratory 
problems.  Therefore, new and material evidence has not been 
received and reopening of the claim for entitlement to 
service connection for a respiratory condition, to include 
bronchitis and pneumonia, is not warranted.


II.  Service Connection for Diabetes Mellitus

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  VA has stated that "service in the 
Republic of Vietnam" includes service on inland waterways.  
See 66 Fed. Reg. 23,166 (May 8, 2001); see also Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008) (confirming VA's 
interpretation of § 3.307(a)(6)(iii) as requiring a 
servicemember's presence at some point on the landmass or 
inland waters of Vietnam in order to benefit from the 
regulation's presumption).  

When a veteran develops a disorder listed in 38 C.F.R. 
§ 3.309(e), to include diabetes mellitus, which disorders 
have been shown to be caused by exposure to Agent Orange, to 
a degree of 10 percent or more within the specified period, 
the disorder shall be presumed to have been incurred during 
service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (2008).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The Veteran submitted a buddy statement which states that the 
Veteran's shipmate S.S. witnessed the Veteran transporting 
marines and equipment aboard the LCM-8 assault craft, which 
belonged to the USS Cleveland.  The Veteran operated as the 
bow hook aboard the craft as they maneuvered the Cua Viet 
River on the 17th parallel, between Dong Ha and Hue.  The 
Veteran's DD-214 confirms that the veteran served aboard the 
USS Cleveland.  A service department request confirms that 
the Veteran served aboard the USS Cleveland (LPD-7), which 
was in the official waters of Vietnam from November 12, 1967 
to January 5, 1968, from January 16, 1968 to March 16, 1968, 
and from March 26, 1968 to May 20, 1968.  The veteran's 
representative submitted Ship Histories of the USS Cleveland 
from 1967 and 1968.  These reports confirm the ship's 
presence in the inland waters of Vietnam during those times, 
when cargo was loaded at ramps in river mouths.  In light of 
this information, the Board will resolve all doubt in the 
veteran's favor and find that the Veteran's was exposure to 
herbicides during service.

The service entrance examination report is negative for 
diabetes mellitus.  The service treatment records and the 
discharge examination report are also negative for diabetes 
mellitus.  

The record reflects that the Veteran has a current diagnosis 
of diabetes mellitus.  As such, service connection for 
diabetes mellitus is warranted on a presumptive basis.  


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim for entitlement to 
service connection for diabetes mellitus is granted.

Entitlement to service connection for diabetes mellitus is 
granted.

The Board having determined that new and material evidence 
has not been presented, reopening of the claim for 
entitlement to service connection for a respiratory 
condition, to include bronchitis and pneumonia, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


